Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (JP 62-034712) in view of Jegan (DE 102010051248 A1).
Regarding claim 1, Kasuya discloses a single-lip drill 1 (embodiment of figure 5 or 6) comprising a drill head (upper cutting portion of drill, not seen in figures 5 or 6, see figures 8 and 10 for example), wherein the drill head has a rotational axis O, a drill diameter (not labeled but inherent), a cutting edge 3/4 and a longitudinal groove (not seen in figures 5 or 6, see figures 7 and 9 for example) for chip removal, the cutting edge extending from the rotational axis to the diameter of the drill head, the cutting edge having a rake face 9/13, characterized in that the rake face comprises an inner rake face 9 and an outer rake face 13, that the inner rake face is radially to the inside and in the immediate vicinity of the axis of rotation, that the outer rake face is radially to the outside, that the inner rake face is in a view from the front toward the drill head in the immediate vicinity of a rake face plane (see figures 5 or 6), and that the outer rake face in a view from the front toward the drill head at least in the region of the margin is below the rake face level (see figure 5 or 6), the single-lip drill further comprising a chip breaker groove 1 positioned between the inner rake face and the outer rake face.  
Kasuya does not distinctly disclose that the outer rake face adjoins the inner rake face.  Jegan teaches the use of a single-lip drill 1 that comprises a rake face 6 and a chip groove 8, wherein the chip groove has a limited length such that an inner rake face and outer rake face adjoin beyond the chip groove for the purpose of improving the flow of the cut chips out of the groove and away from the drill.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Kasuya with the limited length chip breaker groove as taught by Jegan in order to improve the chip flow and cutting function of the drill.
Regarding claim 2, the modified invention of Kasuya discloses that the inner rake face 9 and the outer rake face 13 run parallel to each other (see figures 5 and 6).
Regarding claim 4, the modified invention of Kasuya discloses that a set-off is present between the inner rake face 9 and the outer rake face 13 (see figures 5 and 6).
Regarding claim 7, the modified invention of Kasuya discloses that it comprises at least one guide pad 7 (see figures 7 and 9 for example).
Regarding claim 8, the modified invention of Kasuya discloses that the guide pad 7 is formed as a circular land (see figures 7 and 9).  The modified invention of Kasuya does not disclose that a height of the circular land is between 1% and 4% of the bore diameter.  However, it would have been an obvious matter of design choice to make the different portions of the device of whatever relative sizes were desired for the purpose of providing optimal clearance between the drill and the drilled hole, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (JP 62-034712) in view of Jegan (DE 102010051248 A1) and further in view of Fleischer (US 2,418,021).
Regarding claim 6, the modified invention of Kasuya does not disclose that the margin comprises a minor cutting edge.  Fleischer teaches the use of a single-lip drill that comprises a cutting edge 8a with a minor cutting edge 8b for the purpose of reaming out the inside of the hole that is drilled.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Kasuya with the minor cutting edge of Fleischer in order to have an inner hole surface that is free of burrs and rough spots.
The modified invention of Kasuya does not disclose that a distance between the rake face plane and minor cutting edge is between 1% and 5% of the drilling diameter, as Kasuya is silent as to the drilling diameter.  However, it would have been an obvious matter of design choice to make the different portions of the device of whatever relative sizes were desired for the purpose of providing optimal chip breakage, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (JP 62-034712) in view of Jegan (DE 102010051248 A1) and further in view of Wenzelburger et al. (US 9,421,621).
Regarding claim 9, the modified invention of Kasuya discloses the invention substantially as claimed, except Kasuya does not disclose two groups of guide pads, that a first group of guide pads is arranged in the region of a drill tip, and that a second group of guide pads is arranged axially spaced apart from the first group on the drill head.  Wenzelburger et al. teaches the use of a single-lip drill 10 (embodiment of figures 3A and 3B) that comprises two groups of guide pads 170/172/173 on a drill head, wherein a first group of guide pads 170/172 are arranged in the region of a drill tip, and a second group of guide pads 170/173 are arranged axially spaced apart from the first group on the drill head for the purpose of especially good guidance in the borehole and simultaneously preventing tight jamming in the borehole.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Kasuya with the guide pads of Wenzelburger et al. in order to improve the movement of the drill into the bored hole during a drilling process.

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (JP 62-034712) in view of Jegan (DE 102010051248 A1) and further in view of Deeg (US 10,265,781).
Regarding claims 10-12 and 16, the modified invention of Kasuya discloses a shank (see figures 8 and 10 for example, and in that the longitudinal groove is formed in the drill head and at least partially in the shank.  Kasuya does not disclose a clamping sleeve, that at least the drill head consists of carbide, or that both the drill head and the shank consist of carbide, or that the drill head is at least partially provided with a hard material coating.  Deeg teaches the use of a single-lip drill 1 that comprises a drill head 11 that can be soldered to a clamping sleeve for use as an assembled tool, and wherein the drill head and shank can be formed of carbide for the purpose of comprising a solid carbide tool, and which may be provided with a hard metal coating for the purpose of providing wear protection to the drill head.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Kasuya with the carbide material and hard metal coating of Deeg in order to provide a strong, high-temperature resistant material with additional wear protection for the drill.

Response to Arguments
Applicant’s arguments with respect to claim(s) 28 February 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons set forth above, the rejections are maintained.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        10 March 2022